December 2, 1969


Honorable Tommy V. Smith              Opinion No. M-526
Commissioner
Bureau of Labor Statistics            Re: Whether, pursuant to Article
Capitol Station                           5221a-6, Vernon's~ Civil Statutes,
Austin, Texas 78711                       as amended, the Texas Private Em-
                                          ployment Agency Regulatory Board
                                          may issue a private emplcyment agency
                                          license to a corporation, and re-
                                          lated question.

Dear Mr. Smith:

     Your recent letter requesting the opinion of this office
concerning the referenced matter states, in .part, as follows:

          "1 , Under . .. (the provisions of Article
          5221a-6, Vernon's Civil Statutes, as amended),
          can (the Texas Private Employment Agency Reg-
          ulatory Board) . .. issue an employment agency
          license to's Corporation?'

          “2.  If a license can be issued to a Cor-
          poration, who would qualify for the Opera-
          tor's License (provided for in Article
          5221a-6, supra)?"

     Article 5221a-6, supra (hereinafter referred to as "the
Article"), formerly known as the Private Employment Agency Law,
was amended by House Bill Number 169 (Acts 61st Leg. R.S. 1969,
ch. 871, p. 2625).

     Section l(a) of the Article defines "person" as follows:

          "The term "person' means an individual,




                             -2504-
.   .




        Honorable Tommy V. Smith, page 2   (M-526)


                  partnership, association, corooration,
                  legal representative, trustee in bank-
                  ruptcy , or receiverl U (Emphasis added.)

             Section l(e) of the ArticLe defines "private employment
        agency" as follows:

                  "...any person, place or establishment
                  within this state who for a fee or with-
                  out a fee offers cr attempts, either
                  directly or indirectly, to procure em-
                  ployment for employees or procures or
                  'attempts to procure employees for em-
                  ployers . . . .O (Emphasis added.)

             Section i(h) of the Article states that the term "operator"
        shall mean:
                  9,
                   . . a the individual or individuals
                  who have the responsibility for the day-
                  to-day management, supervision and con-
                  duct of a private employment agency;
                  . . .N (Emphasis added.)

        Section 4 of the Article sets forth the procedure for
        applying for a private employment agency license as follows:

                  "Applications for license to maintain
                  and operate ~a private employment agency
                  shall be made bv a licensed, operator and
                  shall be accompanied by a fee of $150
                        .II (Emphasis added.)

             The requirements for obtaining an opera~tor's license are
        found in Section 5(a) of the Article, which provides:

                  "Application for a license as an operator
                  may be made by and shall be i,ssued to any
                  person who (1) is a citizen of the United
                  States, (2) has been a resident of the
                  State of Texas for qne year next preceding




                                 -2505-
Honorable Tommy V. Smith, page.3 (M-526)


          the filing of said application, (3)
          is of good moral character, (4) has
          never been convicted of an offense
          involving moral turpitude, and (5)
          successfully passes the examination
          prescribed herein."  (Emphasis added.)

     A summary of the foregoing quoted provisions of the Article
reveal that:  (a) the definition of "person" includes corporations;
(b) a "person" may not obtain a private employment agency license
unless an operator's license has first been obtained; and (c)
while an operator's license may be issued to a "person", that
"person" must meet all of the requirements of Section 5(a), supra.

     The general rule as to the right of a corporation to be
licensed to engage in a profession or occupation is summarized
in textual statement as follows:

          "Whether, apar,t from charter limitations,
          if any, a corporation may be.licensed to
          act in a trade or business, such as
          auctioneering, the brokerage business,
          embalming, selling liquors, etc., is
          largely,  or wholly, a matter of the terms
          and construction of the licensing statutes.
          Statutes are frequently so drawn as to in-
          dicate that the draftsman had principally
          in mind the licensing of individuals, not-
          withstanding which they have often been
          construed as extending to corporations,
          even in some instances where important
          provisions were completely inapplicable
          to corporations."   19 Am.Jur.2d 508-09,
          Corporations, Sec. 1052.

For examples of cases where the statement in the last sentence of
the preceding quoted paragraph has been applied by courts to various
businesses, see 165 A.L.R. 1098 (1946).

     Clearly, a corporation as such cannot qualify for an operator's
license under the wording of Section l(h), which limits the res-
ponsibility to the "individual".




                          -2506-
-




    Honorable Tommy V. Smith, page 4   (M-526)


         We are of the opinion, however, that an individual who
    possesses an operator's license obtained pursuant to the pro-
    visions of Section 5(a), supra, and who is a duly authorized
    officer or agent of a corporation may apply, on behalf of that
    corporation, for a private employment agency license, and that
    such license may be granted to the corporation under those
    circumstances.

         As for your second question, an individual meeting all of
    the requirements of Section S(a) of the Article would qualify for
    an operator's license.

                            SUMMARY

              (1) The Texas Private Employment Agency
              Regulatory Board, pursuant to Section 4
              of Article 5221a-6, Vernon's Civil Statutes;
              as amended, may issue a private employment
              agency license to a corporation, providing
              the individual applying for said license
              on behalf of a corporation has obtained
              an operator's license pursuant to the
              provisions of Section S(a) of Article
              5221a-6, Vernon's Civil Statutes.

              (2) An individual meeting all the re-
              quirements of Section S(a) of Article
              5221a-6, Vernon's Civil Statutes, is
              qualified for an operator's license.

                                       Very~itruly yours,




                                                 General of Texas

    Prepared by Austin C. Bray, Jr.
    Assistant Attorney General




                             -2507-
.   -




        Honorable Tommy V. Smith, page 5 (M-526)


        APPROVED:
        OPINION COMMITTEE

        Kerns Taylor, Chairman
        George Kelton, Vice-Chairman
        Bill Allen
        Monroe Clayton
        2. T. Fortescue
        A. J. Gallerano

        MEADE F. GRIFFIN
        Staff Legal Assistant

        NOLA WHITE
        First Assistant




                                    -2508-